EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki on February 10, 2021.

The application has been amended as follows:
a. Claim 1, last line, after the limitation “the other side” examiner has inserted - - and that the air chamber is positioned in the base casing and outside the reduction gear casing - -.
b. Claim 8, last two lines, the limitation “the base case on the other side, and the air chamber” has been changed to - - the base case on the other side, the air chamber is positioned in the base casing and outside the reduction gear casing, and the air chamber - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a robot as defined by the claims, wherein a robot base is formed with a base casing and a gear reduction casing, a flange member separating the base casing and the gear reduction casing, the gear reduction casing having a sealed chamber holding a lubricant, the sealed lubricant chamber in communication with an air chamber, the air chamber being positioned in the basing casing on a first side of the flange, and the gear reduction casing being positioned on a second side of the flange.  Accordingly, the claims define over the prior art.


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658